         Case 4:18-cv-03451-JST Document 63-5 Filed 04/29/20 Page 1 of 6




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 3   mvenezia@bgrfirm.com
   Milin Chun (State Bar No. 262674)
 4   mchun@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone:    (310) 274-7100
 6 Facsimile:    (310) 275-5697

 7 Attorneys for Plaintiff
   Atari Interactive, Inc.
 8

 9                                      UNITED STATES DISTRICT COURT

10                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

11

12 ATARI INTERACTIVE, INC.,                           Case No. 4:18-cv-03451-JST
                                                      [Related to Case Nos. 3:18-cv-03843-JST; 3:18-
13                     Plaintiff,                     cv-04115; 4:18-cv-04949-JST; and 4:19-cv-
                                                      00264-JST]
14               vs.

15 REDBUBBLE, INC.,                                   DECLARATION OF FRED CHESNAIS IN
                                                      SUPPORT OF ATARI INTERACTIVE,
16                     Defendant.                     INC.’S MOTION FOR SUMMARY
                                                      JUDGMENT
17
     AND RELATED ACTIONS
18                                                    Judge:    Hon. Jon S. Tigar
                                                      Date:     July 8, 2020
19                                                    Time:     2:00 pm
                                                      Crtrm.:   9
20

21

22

23                                     REDACTED VERSION OF DOCUMENT
                                       PROPOSED TO BE FILED UNDER SEAL
24

25

26
27

28
     1490658 1                                                            Case No. 4:18-cv-03451-JST
                 DECLARATION OF FREDERIC CHESNAIS IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                    MOTION FOR SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 63-5 Filed 04/29/20 Page 2 of 6




 1                                DECLARATION OF FREDERIC CHESNAIS
 2               I, Frederic Chesnais, declare and state as follows:

 3               1.     I am the CEO of Atari Interactive, Inc. (“Atari”), plaintiff in this action. I have

 4 firsthand, personal knowledge of the facts set forth below and if called as a witness could and

 5 would competently testify thereto.

 6               Experience with Atari.

 7               2.     My involvement as an executive with Atari began in 2001. Specifically, from July

 8 of 2001 to June of 2004, I served as COO and CFO for Infogrames Entertainment SA (now known

 9 as Atari SA), the parent company to Atari.

10               3.     In July of 2004, I became the CEO of Atari. I served in that role until July of 2007,

11 when I left Atari to pursue other opportunities.

12               4.     I returned to Atari in February of 2013, acquiring a majority interest in Atari SA

13 out of bankruptcy. Atari SA was then, and continues to be, the parent company of Atari.

14               5.     Beginning in February of 2013, I have served as the CEO for both the parent (Atari

15 SA) and subsidiary (Atari Interactive, Inc.) Atari entities.

16               Atari’s Intellectual Property and Games.

17               6.     Having been involved with Atari in an executive capacity for more than 13 of the

18 last 20 years, and as CEO since February of 2013, I am well acquainted with the company’s
19 history, brand, and gaming operations.

20               7.     In its early days, Atari produced several well-known and commercially successful

21 games in both arcade format and for its home consoles. Some examples of Atari’s classic games

22 are Adventure, Asteroids, Breakout, Centipede, Missile Command, Pong, and Yar’s Revenge.

23               8.     The widespread affinity for these classic games has led to continued demand for

24 products that allow gamers to play these games in their original format. This demand led to Atari

25 releasing its Atari Flashback line of products, and then its Greatest Hits games for the Nintendo

26 DS. Both allowed for the gameplay of Adventure, Asteroids, Breakout, Centipede, Missile
27 Command, Pong, and Yar’s Revenge, among many others. The Atari Flashback and Greatest Hits

28 products also included original artwork from these games.
     1490658 1                                                            Case No. 4:18-cv-03451-JST
                                                  -1-
                 DECLARATION OF FREDERIC CHESNAIS IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                    MOTION FOR SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 63-5 Filed 04/29/20 Page 3 of 6




 1               9.     Similarly, Atari is preparing to release its new Atari VCS console. Atari’s VCS

 2 console, in addition to many other things, will allow for the gameplay of several of Atari’s classic

 3 games. The Atari VCS console is much anticipated and Atari raised in excess of $3 million in

 4 crowdfunding to develop the console.

 5               10.    The Atari brand and Atari’s intellectual property portfolio, including intellectual

 6 property from Atari’s well-known games, are vital to the company.

 7               11.    Atari actively seeks to protect these intellectual properties, which bring great value

 8 to Atari to this day. As Atari’s CEO, I oversee and have personal knowledge of Atari’s protection

 9 of its intellectual property.

10               12.    In this regard, on September 25, 2012, Atari obtained a federal trademark

11 registration for its Atari logo for use on both printed matter and clothing. A true and correct copy

12 of this trademark registration is attached hereto as Exhibit A.

13               13.    On April 23, 2013, Atari obtained a federal trademark registration for its Pong

14 mark for use on both printed matter and clothing. A true and correct copy of this trademark

15 registration is attached hereto as Exhibit B.

16               14.    On June 17, 2011, Atari received its copyright registration for Atari Greatest Hits

17 Volume I (DS). A true and correct copy of this copyright registration is attached here to as

18 Exhibit C.
19               15.    On June 17, 2011, Atari received its copyright registration for Atari Greatest Hits

20 Volume 2 (DS). A true and correct copy of this copyright registration is attached here to as

21 Exhibit D.

22               Licensing of Atari’s Intellectual Property.

23               16.    I oversee Atari’s licensing of its intellectual property. During the time I have been

24 involved with Atari, it has monetized the goodwill associated with its brand and well-known video

25 games by licensing them for use on consumer products, including apparel.

26               17.    Atari continues to do so until this day, having several current licensing agreements
27 with third-party apparel companies. These licensing agreements allow the third-party apparel

28
     1490658 1                                                            Case No. 4:18-cv-03451-JST
                                                  -2-
                 DECLARATION OF FREDERIC CHESNAIS IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                    MOTION FOR SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 63-5 Filed 04/29/20 Page 4 of 6




 1 companies to use Atari’s intellectual properties on their products in exchange for a licensing fee.

 2 True and correct copies of such licensing agreements are attached hereto as Exhibit E.

 3               18.    Atari also entered into a licensing agreement with GSD Group to open several

 4 Atari-themed hotels. The first of these hotels is set to break ground later this year. A true and

 5 correct copy of the press release announcing this venture is attached hereto as Exhibit F.

 6               19.    The value and well-known nature of Atari’s intellectual property leads to Atari

 7 receiving numerous requests to use its intellectual property in pop culture. Atari evaluates those

 8 requests on an individual basis. Atari has approved certain uses, for instance, in the 2018 Steven

 9 Spielberg film Ready Player One, while denying numerous other requests.

10               20.    All in all, Atari’s licensing business is a significant source of revenue for the

11 company, accounting for more than                                                   in revenue and

12 contribution to profits in calendar 2019 alone.

13               21.    Atari has provided its attorneys at Browne George Ross LLP samples of licensed,

14 authentic Atari apparel. I have reviewed the photos attached to the declaration of Francisco

15 Cuellar as Exhs. M & N, and I recognize the t-shirts photographed therein to be licensed, authentic

16 Atari apparel that Atari provided to its counsel.

17               Chain of Title.

18               22.    As part of my duties as CEO of Atari, I oversee the recordkeeping of Atari’s
19 corporate documents.

20               23.    Atari maintains in its corporate records documents effecting any transfer of assets

21 or corporate name changes, dating back to Atari’s inception and the Atari, Inc. entity, through the

22 current iteration of Atari.

23               24.    I have reviewed these corporate records, and understand that they trace Atari’s

24 ownership of the intellectual property in this case back to Atari’s inception and the Atari, Inc.

25 entity. True and correct copies of these corporate records as maintained by Atari are attached

26 hereto as Exhibits G–O.
27 / / /

28 / / /
     1490658 1                                                            Case No. 4:18-cv-03451-JST
                                                  -3-
                 DECLARATION OF FREDERIC CHESNAIS IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                    MOTION FOR SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 63-5 Filed 04/29/20 Page 5 of 6




 1               Executed this 27th day of April 2020, at New York, New York.

 2               I declare under penalty of perjury under the laws of the United States of America that the

 3 foregoing is true and correct.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     1490658 1                                                            Case No. 4:18-cv-03451-JST
                                                  -4-
                 DECLARATION OF FREDERIC CHESNAIS IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                    MOTION FOR SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 63-5 Filed 04/29/20 Page 6 of 6




 1                                          CERTIFICATE OF SERVICE
 2               I hereby certify that on this 29th day of April, 2020, I electronically filed the

 3 foregoing DECLARATION OF FREDERIC CHESNAIS IN SUPPORT OF ATARI

 4 INTERACTIVE, INC.’S MOTION FOR SUMMARY JUDGMENT with the Clerk of the

 5 Court using the CM/ECF system which will send notification of such filing to the following:

 6                                                  SERVICE LIST
 7                                   Atari Interactive, Inc. v. Redbubble Inc.
                       U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
 8                [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115; 4:18-cv-04949-JST;
                                              and 19-cv-00264-JST]
 9

10
        Kenneth B. Wilson                                      Attorneys for Defendant
11      COASTSIDE LEGAL                                        Redbubble, Inc.
        455 1st Avenue
12      Half Moon Bay, CA 94019
        Tel: (650)440-4211
13      Fax: (650)440-4851
        ken@coastsidelegal.com
14

15      Jonathan M. Masur                                      Attorneys for Defendant
        Zachary S. Davidson                                    Redbubble, Inc.
16      ZUBER LAWLER &
          DEL DUCA LLP
17      2000 Broadway Street, Suite 154
        Redwood City, California 94063
18      Telephone:    (650) 434-8538
        Email: jmasur@zuberlawler.com
19              zdavidson@zuberlawler.com

20                 Debora Sanfelippo
                   dsanfelippo@zuberlawler.com
21

22

23

24

25                                                           Andrea A. Augustine
26
27

28
     1490658 1                                                            Case No. 4:18-cv-03451-JST
                                                  -5-
                 DECLARATION OF FREDERIC CHESNAIS IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                    MOTION FOR SUMMARY JUDGMENT
